
	

116 HR 3233 IH: National Defense Strategy Implementation Act
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 3233
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2019
			Mr. Gallagher introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To support the implementation of the National Defense Strategy for the United States, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the National Defense Strategy Implementation Act. 2.FindingsCongress finds the following:
 (1)According to the 2017 National Security Strategy (NSS), China and Russia are developing advanced weapons and capabilities that could threaten our critical infrastructure and our command and control architecture and China and Russia challenge American power, influence, and interests, attempting to erode American security and prosperity. The NSS sets the country’s primary focus as sustaining favorable regional balances of power in the key regions of the world, and the use of our alliance and partnership architecture as the mechanism for doing so.
 (2)The 2018 National Defense Strategy (NDS) rightly stresses that long-term, strategic competition with China and Russia should be the top priority of the United States and the Department of Defense and require both increased and sustained investment, both because of the magnitude of the threats they pose to United States security and prosperity today and the potential for those threats to increase in the future.
 (3)To meet such challenges, the NDS states that the strategy of the United States will be to expand the competitive space while pursuing three distinct lines of effort, including rebuilding military readiness to build a more lethal Joint Force, strengthening alliances and attracting new partners, and reforming the Department’s business practices for greater performance and affordability.
 (4)In the January 2019 Worldwide Threat Assessment, the United States Intelligence Community stated that Russia and China seek to shape the international system and regional security dynamics and exert influence over the politics and economics of states in all regions of the world and especially in their backyards.
 (5)China and Russia will present a wide variety of economic, political, counterintelligence, military, and diplomatic challenges to the United States and its allies. We anticipate that they will collaborate to counter U.S. objectives, taking advantage of rising doubts in some places about the liberal democratic model..
 (6)The December 2018 U.S. Government Accountability Office (GAO) report to congressional committees on Long-Range Emerging Threats Facing the United States as Identified by Federal Agencies stated that, China is marshalling its diplomatic, economic, and military resources to facilitate its rise as a regional and global power. This may challenge U.S. access to air, space, cyberspace, and maritime domains. China’s use of cyberspace and electronic warfare could impact various U.S. systems and operations. Russia is increasing its capability to challenge the United States across multiple warfare domains, including attempting to launch computer-based directed energy attacks against U.S. military assets. Russia is also increasing its military and political presence in key locations across the world..
 (7)According to the 2018 Assessment and Recommendations by the National Defense Strategy Commission (NDSC), the U.S. military could suffer unacceptably high casualties and loss of major capital assets in its next conflict. It might struggle to win, or perhaps lose, a war against China or Russia. The United States is particularly at risk of being overwhelmed should its military be forced to fight on two or more fronts simultaneously. Additionally, it would be unwise for and irresponsible not to expect adversaries to attempt debilitating kinetic, cyber, or other types of attacks against Americans at home while they seek to defeat our military abroad. U.S. military superiority is no longer assured and the implications for American interests and American security are severe..
 (8)As such, the NDSC states that DOD and the Congressional committees that oversee national security must focus current and future investments on operational challenges such as protecting critical bases of operations; rapidly reinforcing and sustaining forces engaged forward; assuring information systems and conducting effective information operations; defeating anti-access/area-denial threats; deterring, and if necessary defeating, the use of nuclear or other strategic weapons in ways that fall short of justifying a large-scale nuclear response; enhancing the capabilities and survivability of space systems and supporting infrastructure; and developing an interoperable joint command, control, communications, computers, intelligence, surveillance, and reconnaissance (C4ISR) architecture that supports the warfare of the future..
 (9)Additionally, the NDSC states that Making informed decisions about strategic, operational, and force development issues requires a foundation of state-of-the-art analytic capabilities. … Specifically, the Department needs a rigorous force development plan that connects its investment strategy with its key priorities of winning in conflict and competing effectively with China and Russia..
 (10)The March 2019 GAO report on Defense Strategy: Revised Analytic Approach Needed to Support Force Structure Decision-Making, found that The Department of Defense’s (DOD) analytic approach has not provided senior leaders with the support they need to evaluate and determine the force structure necessary to implement the National Defense Strategy..
 3.Sense of CongressIt is the sense of Congress as follows: (1)The United States must be prepared to meet the challenges of competitive nations that are seeking to diminish the United States military advantage and threaten vital United States interests, and China is the most significant such challenge.
 (2)The National Defense Strategy provides the correct framework to prepare for major-power competition and conflict, but adequate resources are required and implementation across the entire Department of Defense enterprise in line with the focus of that strategy on readying the Joint Force for competition and conflict against China and Russia.
 (3)The United States is committed to upholding a free and open international order that promotes republican government and governance in concert with collective security, international laws, and human dignity while respecting the sovereignty of other countries.
 (4)The Department of Defense should urgently and at scale adapt the Joint Force’s shape, posture, development vectors, and employment models to maintain military advantage alongside our allies and partners against China and Russia. To do this, the Department of Defense should develop adapted, new warfighting concepts at the operational level of war that allow the United States to achieve its political objectives in politically tenable ways. In concert, the Joint Force should become more lethal, resilient, agile, and ready to deal with Chinese and Russian strategies and theories of victory.
 (5)Investments should be focused on expanding United States operational options while constraining those to strategic competitors, such as China and Russia.
 4.Report on operational concepts and plans to defeat China and RussiaNot later than February 1, 2020, and then biannually thereafter, the Secretary of Defense shall submit to the congressional defense committees a report on the Department of Defense’s operational concepts and plans to defeat China and Russia in competition and war, including on key strategically significant scenarios identified in the National Defense Strategy that also addresses each of the following:
 (1)Ways of employing the force in peace time to effectively compete and deter China and Russia below the threshold of war while ensuring readiness for war.
 (2)Ways of adapting innovative, operational concepts needed for strategically significant and plausible scenarios related to China and Russia.
 (3)Ways of addressing operational challenges related to achieving the strategic advantage against China and Russia related to nuclear, space, cyber, conventional, and unconventional means in warfighting doctrine.
 (4)The technologies, force developments, posture and capabilities, readiness, infrastructure, organization, personnel, and other elements of the defense program necessary to enable these operational concepts and its implementation listed in paragraphs (1) through (3).
 (5)The ability of the National Security Innovation Base to support the operational concepts listed in paragraphs (1) through (3).
 (6)The resources and defense investments necessary to support the operational concepts and its implementation, including budget recommendations.
 (7)The risks associated with the operational concepts, including the relationship and tradeoffs between missions, risks, and resources.
 (8)The likely needed boundaries of conflict needed to achieve these operational concepts. (9)Measures and metrics to track the effectiveness of the operational concepts and plans.
			5.Actions to increase analytic support
 (a)In generalThe Secretary of Defense shall direct the Under Secretary of Defense for Policy, the Director of the Joint Staff, and the Director of Cost Assessment and Program Evaluation, in consultation with the head of each military service, to jointly develop and implement a plan to strengthen the analytic capabilities, expertise, and processes necessary to meet the National Defense Strategy.
 (b)ElementsThe plan under subsection (a) shall include— (1)an assessment of the decision support capability of the Department of Defense, specifically the analytic expertise the Department is using to link National Defense Strategy objectives to innovative approaches for meeting future challenges, including winning in conflict and competing effectively against China and Russia;
 (2)an approach for comparing competing analyses and conducting joint analyses for force structure to support senior leaders in implementing the National Defense Strategy;
 (3)a determination of the analytic products and support required to implement the National Defense Strategy, including the ability to update these products to reflect current strategy, intelligence assessments, and future threats; and
 (4)such other matters as the Secretary of Defense determines to be appropriate. (c)Briefing requiredNot later than March 1, 2020, the Secretary of Defense shall provide to the congressional defense committees a briefing on the plan under subsection (a).
			6.Extension and additional duties of the Commission on the National Defense Strategy for the United
 StatesSection 942 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2367) is amended—
 (1)by amending subsection (f) to read as follows:  (f)Annual update on national defense strategy (1)In generalOn an annual basis during the covered period, the chair and vice chair of the Commission, or their designees, shall jointly submit to the congressional defense committees a report that assesses whether, and to what extent, the Department of Defense executed the National Defense Strategy in the preceding fiscal year.
 (2)ElementsEach report submitted under paragraph (1) shall assess the performance of the Department of Defense with respect to each of the elements described in sections 4 and 5(b) of the National Defense Strategy Implementation Act.
 (3)Covered period definedIn this subsection, the term covered period means a period that— (A)begins not later than 180 days after the date of the enactment of this subsection; and
 (B)ends on the date on which the first National Defense Strategy is submitted to Congress after such date of enactment..
 (2)by striking subsection (g); and (3)by redesignating subsection (h) as subsection (g).
			7.Definitions and guidance
 (a)Congressional defense committeesIn this Act, the term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. (b)Operational challengesIn this Act, the term operational challenges means the principal operational challenges to meeting the defense objectives described in the most recent National Defense Strategy, as such challenges are defined by the Secretary of Defense in guidance issued to the Department of Defense. The guidance issued by the Secretary of Defense under the preceding sentence shall—
 (1)specifically identify operational challenges to the Department’s principal strategic priorities of winning in conflict and competing effectively with China and Russia; and
 (2)be made available in unclassified and publicly accessible form.  